Citation Nr: 0601468	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-42 668	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for lower back condition.



REPRESENTATION

Appellant represented by:	Michael R. Dowling, Esq.



ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.

The Board notes that the veteran has not filed a VA Form 9, 
Appeal To Board of Veterans' Appeals, to perfect his appeal 
regarding an application to reopen his claim for a bilateral 
knee condition; therefore, the Board does not have 
jurisdiction to review this claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The issue of entitlement to service connection for lower back 
condition being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for lower back pain in April 2000.  The 
veteran was notified of the adverse decision and of his 
appellate rights in a letter dated April 27, 2000.  The 
veteran did not appeal the April 2000 RO decision.

2.  The RO received the veteran's application to reopen the 
claim for lower back pain in March 2001.

3.  Since the April 2000 RO decision was rendered, evidence 
has been obtained which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of his case.
CONCLUSION OF LAW

1.  The April 2000 RO decision denying an application to 
reopen a claim for service connection for lower back pain is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material has been obtained to reopen the 
veteran's claim of service connection for a lower back 
condition, and that claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has an obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and VA has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. § 3.159; see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In this case, VA had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for a lower back condition.  
Therefore, VA had a duty to tell the veteran that he was 
required to submit new and material evidence to reopen the 
claim and to explain what is meant by new and material 
evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  With 
regard to the duty to assist, nothing in amended section 
5103A, pertaining to the duty to assist claimants requires VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).

In the decision below, the Board has reopened the veteran's 
claim for service connection for a lower back disorder, a 
determination favorable to the claimant.  Thus, regardless of 
whether the notification requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Accordingly, the Board concludes that a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004); Pelegrini v. Prinicipi, 18 Vet. App. 112, 
119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Evidence and Analysis

The veteran is appealing a June 2002 rating decision which 
denied his application to reopen a claim for service 
connection for a lower back condition.  The veteran is 
responsible for providing new and material evidence to 
warrant the reopening of his claim.  In determining whether 
new and material evidence has been submitted or obtained to 
reopen the claim, the Board must compare the evidence 
considered at the time of the last final decision to the 
additional evidence received since the last final decision.  
Evans v. Brown, 9 Vet. App. 273 (1996).  If the additional 
evidence is new and material, then the Board will reopen the 
claim.  In this case, the last prior final decision was 
rendered by the RO in April 2000, and it denied the veteran's 
application to reopen his claim for failure to present new 
and material evidence.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the March 2001 
application in this case, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
case.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have 
to demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important 
that there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The RO denied the veteran's original claim for a back 
disorder in a June 1972 rating decision, finding that the 
evidence at that time showed the existence of joint 
complaints prior to service requiring physiotherapy for the 
back.  The RO concluded that a back condition existed prior 
to service, that there was no showing of aggravation in 
service, and that, if there was a slight increase in 
severity, it was attributable to the natural progression of 
the preexisting back condition.  When making the prior final 
decision in April 2000, the RO concluded that new and 
material evidence had not been submitted to reopen the claim.  

The veteran's service medical records show that the veteran 
checked a box on the July 1969 entrance examination 
indicating that he had back trouble prior to service.  No 
findings made by the examiner indicated a back condition.  
Clinical evaluation of the spine was normal, and the veteran 
was found qualified for enlistment to service.  The veteran 
was treated for lower back pain in July 1970, August 1970, 
September 1970, and March 1971.  In July 1970, the veteran 
provided a history of daily low back pain for seven years, 
worsened by bending and lifting.  He reported that x-rays 
made seven years earlier were said to be abnormal in some 
way.  The veteran also reported having been bed-ridden on one 
occasion because of the back pain.  He was taking no drugs 
for it.  Physical examination was normal.  The impression was 
chronic lower back pain of unknown cause.  X-rays of the 
lumbar spine in August 1970 resulted in findings within 
normal limits.  In September 1970 the veteran was seen for 
orthopedic consultation.  Impressions of examiners were of 
low back pain and arthralgias of unknown etiology.  One 
doctor noted that he could find no evidence of disease.  
Another's impression was questionable low back strain.  

The veteran was also seen in a psychiatric outpatient clinic 
for a consultation.  He was admitted to a service department 
hospital for 17 days.  This report showed that he complained 
of low back pain radiating into both lower extremities.  He 
reported that these symptoms had begun one month earlier 
following heavy work.  The veteran further reported 
originally having had back trouble in the early sixties when 
he was treated with physical therapy for six weeks and that 
subsequently he continued to have back trouble 
intermittently.  Physical examination showed a mild list of 
the trunk to the right, generalized stiffness of the back, 
and mild spasm of the musculature and tenderness in both 
sacro-iliac regions.  Neurologic examination was within 
normal limits.  Routine back treatment resulted in a poor 
response.  A rheumatology work-up was negative.  Prior to 
release from the hospital, his condition improved.  The 
diagnosis was psychophysiologic musculo-skeletal reaction, 
manifested by multiple joint pains; treated; improved.

In January 1971, the veteran again complained of low back 
pain.  X-rays taken in March 1971 revealed bilateral 
spondylolysis L5 with no definite listhesis demonstrated.  
The impression was spondylolysis L5 with chronic lumbosacral 
strain.  A permanent physical profile was issued which found 
the veteran qualified for duty with permanent assignment 
limitations.  The profile showed that the veteran had the 
following defect:  spondylolysis lumbar 5 (bony defect of 
vertebra of spine) and chronic back strain.  Notations in May 
and June 1971 from the orthopedic clinic show the veteran was 
doing well with no acute back complaints except when jeep 
driving.  He was continuing exercises.  An examiner 
recommended an L5 corset to use only with vehicle driving  
The January 1972 separation physical showed that the veteran 
had been diagnosed with spondylolysis L-5.

After his initial claim was denied for back problems in June 
1972, the veteran requested that his claim be reopened 
several times and his requests were denied due to lack of new 
and material evidence.  Post-service medical evidence 
included findings of private doctor in July 1976 of 
spondylolysis of L5/S1, and findings of another private 
doctor in August 1980 of symptomatic spondylolysis of the 5th 
lumbar vertebra, without spondylolisthesis.  In the latter 
report, the doctor noted that x-rays of the lumbosacral spine 
obtained at a VA hospital in February 1980 were reviewed and 
they revealed a defect, bilaterally, in the pars 
interarticularis of the 5th lumbar vertebra without any 
forward slipping of the vertebral body of the 5th lumbar over 
the first sacral.  A report, dated in June 1987, of another 
private doctor showed that an x-ray of the lumbar spine 
showed mild L5-S1 spondylolisthesis, grade 1/2-1. 

The additional evidence in the claims file since the last 
prior final decision of April 2000 includes a VA examination 
dated in August 2002 in which the doctor diagnosed the 
veteran with "[l]ow back pain from spondylolysis, which is 
congenital, resulting in grade one spondylolisthesis."  The 
doctor further stated that he "feel[s] that the aggravation 
that would have been sustained from his service-related work 
injury would be minimal.  His back pain does have some affect 
on his ADLs wiht [sic] on [sic] acute flair."  As this 
evidence was not before an agency decision makers when making 
the April 2000 rating decision, the Board concludes that it 
is new evidence.  It is also material because bears directly 
and substantially upon the specific matter under 
consideration, i.e., whether a pre-existing back disorder was 
aggravated in service.  Although, the doctor felt that the 
aggravation to the veteran's disability during service was 
minimal, he did indicate that there was aggravation 
nonetheless.  Service connection based on aggravation does 
not require that a certain degree or level of aggravation be 
shown.  Therefore, the Board concludes that this doctor's 
statement is so significant that it must be considered in 
order to fairly decide the merits of his case.  (As explained 
in the Remand below, it appears that spondylolysis is a 
congenital defect, and service connection may not be granted 
for defects.  38 C.F.R. § 3.303(c).  However, although 
service connection may not be granted for a defect, service 
connection may be granted for a disability which is shown by 
the evidence to have resulted from a defect which was subject 
to a superimposed disease or injury during service.  
VAOPGCPREC 82-90 (July 18, 1990)).

For the reasons noted above, the Board concludes that new and 
material has been obtained to reopen the claim of service 
connection for a lower back condition, and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


ORDER

New and material evidence has been submitted; the claim for 
service connection for lower back pain is reopened.  To this 
extend only, the appeal is granted.


REMAND

Reason for remand:  Obtain a medical opinion.  Throughout the 
current appeal, the veteran has contended that he initially 
injured his back in service during a truck tire changing 
exercise.  In light of the veteran's repeated contentions 
concerning an in-service injury to his lower back, the 
possible presence of a congenital defect that existed prior 
to service, and the statements of the August 2002 VA 
examiner, the Board finds that a remand of the veteran's 
service connection claim is necessary to obtain a medical 
opinion before deciding the claim.  38 C.F.R. § 3.159(c)(4).

Specifically, the Board notes that the veteran was diagnosed 
in service with spondylolysis.  Spondylolysis is 
"dissolution of a vertebra; a condition marked by 
platyspondylia, aplasia of the vertebral arch, and separation 
of the pars interarticularis."  Dorland's Illustrated 
Medical Dictionary 1563 (28th ed. 1994).  Spondylolisthesis, 
which the evidence reflects was diagnosed in 1987, is 
"forward displacement of one vertebra over another . . . 
usually due to a developmental defect in the pars 
interarticularis."  Id.  Examiners have indicated that the 
former is a "defect".

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90; 38 C.F.R. § 3.303(c), 3.306.  Although service 
connection may not be granted for a defect, service 
connection may be granted for a disability which is shown by 
the evidence to have resulted from a defect which was subject 
to a superimposed disease or injury during service.  
VAOPGCPREC 82-90 Thus, one issue in this case is whether the 
veteran's complaints of back pain and diagnosis of chronic 
back strain in service represented additional disability 
resulting from a superimposed injury to the defect of 
spondylolysis. 

On remand, the veteran should be accorded an opportunity to 
undergo an additional VA examination to determine the nature, 
extent, and etiology of his current lower back problem.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of his lower back 
problem.  Even if the veteran does not 
report for the examination, the RO should 
still obtain the medical opinion 
requested below from a VA examiner.

The claims folder, including a copy of 
this remand, must be made available to, 
and reviewed by, the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
back pathology, which is found on 
examination, should be noted in the 
report of examination.  

The examiner should note that a diagnosis 
of spondylolysis was rendered in service, 
and the examiner should confirm whether 
spondylolysis is a "defect" as has been 
noted in other reports of record.  If 
spondylolysis is a defect, the examiner 
should express an opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the frequent 
complaints of back pain in service and/or 
the diagnosis of chronic back strain 
constituted an additional "disability" 
resulting from a superimposed injury on 
the defect of spondylolysis.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the existence of additional disability 
resulting from superimposed injury on the 
defect of spondylolysis as it is to find 
against it.)

If the examiner concludes that 
spondylolysis is not a defect but a 
disease, the examiner should render an 
opinion as to whether this disease began 
in service or, if preexisting service, 
underwent an increase in severity beyond 
the natural progress of the disease 
during service.

The examiner should provide an 
explanation for his conclusions based on 
the nature of the spondylolysis and the 
medical evidence of record, relevant 
portions of which have been summarized in 
the body of this remand. 

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a lower back disability.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  However, the veteran is hereby notified 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claim for service connection for a lower back disability, 
and may result in a denial of this claim.  38 C.F.R. § 3.655 
(2005).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


